Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022, has been entered.
 
Withdrawn Rejections:
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of the amendment of claim 33 so that claim 33 no longer recite the limitation “the one or more unsaturated fatty acid”.
The rejection of claims 4, 8-9, 12, 31 and 33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because of the amendment of claim 4 to newly recite the limitation of DHA in triglyceride or ethyl ester form.
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 4, 8-9, 11-12, 27, 31 and 33 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalland (U.S. Pub. No. 20050123603, published 06/09/2005, cited in the previous Office action) in view of: i) Vermeer (WO2004019923, published March 11, 2004, cited in the previous Office action); ii) Horrocks (Pharmacological Research, 1999, 40(3), 211-225, cited in the previous Office action); and iii) Sarris (J. Thoracic Cardiovascular Surgery, 1989, 97, 841-855, cited in the previous Office action), , is withdrawn because of: i) the amendment of claim 4 so that claim 4 no longer recite the limitation of purified DHA or DHA in marine oil form; and ii) addition of new claims 35-39.
Response to Applicants’ Arguments/Remarks
Applicants’ arguments filed on 05/13/2022 (see pages 7-11 of Remarks), have been fully considered but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claim 4 so that claim 4 no longer recite the limitation of purified DHA or DHA in marine oil form and addition of new claims 35-39, necessitates a new ground of rejection set forth below.
Status of the Claims
Claims 1-2, 4, 6, 8-9, 12, 15, 17-18, 20-21, 29-33 and 35-39 are pending.
Applicants’ amendments filed on 05/13/2022, have been fully considered. Applicants have amended claims 4, 12 and 33. Applicants have newly added claims 35-39. Claims 6 and 32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Claims 1-2, 15, 17-18, 20-21 and 29-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention. Therefore, claims 4, 8-9, 12, 31, 33 and 35-39 are subject of the Office action below.

Claim Rejections - 35 USC § 103
New Grounds of Rejection Necessitated by Applicants’ Claim Amendments
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8-9, 31, 33, 35-37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vermeer (WO2004019923, published March 11, 2004, cited in the previous Office action) in view of: 1) Kawashima et al (hereinafter, “Kawashima”, Jpn. J. Pharmacol., 1997, 75, 135-143); 2) Dalland (U.S. Pub. No. 20050123603, published 06/09/2005, cited in the previous Office action) as evidenced by Schilling et al (hereinafter, “Schilling”, J. Bone & Mineral Research, 2005, 20, 270-282); and 3) Adnan et al (hereinafter, “Adnan”, Biosci. Biotechnol. Biochem., 1999, 63(1), 111-119).
Applicants’ claimed invention is directed toward a method for treating cardiovascular disease in a human or an animal, consisting of orally administering to the human or the animal, a composition consisting of:
menaquinone-6 (MK-6);
menaquinone-7 (MK-7);
triglyceride or ethyl ester form of docosahexaenoic acid (DHA); and
inactive pharmaceutically acceptable components; and
optionally one or more compounds selected from:
eicosapentaenoic acid (EPA), alpha-tocopherol, vitamins A and D, or di-alpha-tocopherylacetate.
Similar to method claim 4, Vermeer, discloses synthetic vitamin K2 class compound (MK-n, see Figure 1 below) selected from the group consisting of MK-4, MK-5, MK-6, MK-7, MK-8, MK-9, MK-10, MK-11, MK-12 and MK-13 (the abbreviation MK4-13 representing respectively, menaquinone-4, menaquinone-5, …., and menaquinone-13). Please see page 5.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Vermeer discloses the composition comprising a vitamin K2 class compound as useful for treating cardiovascular and bone diseases. Please see title of the invention, abstract, page 1, lines 5-7, page 2, lines 4-35, page 3, lines 4-9, 10-34, page 4, page 5, lines 1-21, page 6, lines 1-6, pages 7-8 and reference claim 13.  
Vermeer also discloses, wherein: i) it may be of benefit to combine a vitamin K2 class compound, with one or more additional components such as omega-3 fatty acid and tocopherols (see page 3, lines 25-32); and ii) the composition can be formulated with pharmaceutically acceptable carriers and can be in the form of tablets, capsules and other forms (see page 6, lines 22-32 and page 7, lines 9-22).
Vermeer discloses that dosage is not restricted, but varies depending on, for example, the age of the subject and severity of the disease. Vermeer discloses dosage of from 10 to 1000 µg and as high as from 1 to 200 mg per day. Vermeer discloses that in terms of body weight, daily dosage may vary between 0.5 to 50 µg /kg body weight/day, preferably 0.75 to 25 µg /kg body weight/day, more preferred 1 to 15 µg /kg body weight/day. See page 5, lines 22-30 and page 6, lines 1-6. 
Although Vermeer is not explicit in teaching a working example of treating a cardiovascular disease with a vitamin K2 class compound, structurally analogous vitamin K2 class compounds have known for their use in treating a cardiovascular disease. For example:
1) Kawashima teaches a pharmaceutical approach to treating atherosclerosis (a cardiovascular disease, see instant claim 9), in an animal, with menatetrenone (a vitamin K2 class compound). Administration of menatetrenone was found to suppress the progressions of atherosclerosis. Please see abstract. Menatetrenone is also known by its chemical name 2-methyl-3-all-trans-tetraprenyl-1,4-naphthoquinone, i.e., MK-4, see Kawashima at page 136, in the “Materials” section and structure in Figure 2 below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

2) Dalland teaches a pharmaceutical approach to reducing serum undercarboxylated osteocalcin in a human or animal with MK-7. MK-7 compositions can be formulated with pharmaceutically acceptable carriers or excipients. Please see abstract, ¶s 0015, 0024, 0028, 0032, 0043, 0047, 0059, Figure 7 and reference claim 33. 
Undercarboxylated osteocalcin is a marker for atherosclerosis, as evidenced by Schilling, who discloses elevated levels of undercarboxylated osteocalcin in the serum of atherosclerotic animal (see abstract and reference# 37).
Structure of MK-7 is illustrated in Figure 3 below. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Dalland discloses that: i) MK-7 is the active ingredient of natto (see ¶ 0003); and ii) scientific studies have been ongoing for more than 100 years and have documented the effect of Natto on cardiovascular disease (see ¶ 0004). 
Similar to Vermeer (see discussions above), Dalland discloses that in an embodiment, the dose of MK-7 can be from about 1 µg to about 1000 µg, preferably, from about 1 µg to about 500 µg, more preferably, from about 10 µg to about 200 µg and most preferably, from about 10 µg to about 100 µg, (see ¶ 0048). The inventive MK-7 composition can be employed in combination with a number of other compounds such as omega-3 fatty acid, vitamins and antioxidants (see ¶s 0050-0054).
MK-4, MK-6 and MK-7 are structurally similar vitamin K2 compounds (see Figure 4 below).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Accordingly, it would have been obvious to a person skilled in the art that a structurally analogous vitamin K2 class compound such as MK-6, would exhibit utility in the treatment of a cardiovascular disease (e.g., atherosclerosis). The obviousness here is based on the fact that:
A) Vermeer discloses the composition comprising a synthetic vitamin K2 class compound selected from the group consisting of MK-4, MK-5, MK-6, MK-7, MK-8, MK-9, MK-10, MK-11, MK-12 and MK-13, as useful in treating cardiovascular and bone diseases (see discussions above); 
B) Kawashima teaches treating a cardiovascular disease with a structurally similar MK-4 (see discussions above); and
C) Dalland as evidenced by Schilling, teaches a method for reducing serum biomarker for a cardiovascular disease with a structurally similar MK-7 and also discloses that the effect of a composition comprising MK-7 as active ingredient on cardiovascular disease have been documented (see discussions above).
The close structural similarity between the claimed vitamin K2 class compounds and of the prior art argues in favor of the claimed compound MK-6 having the same function as the vitamin K2 class compounds of the prior art.  According to MPEP 2144.08(C), the closer the physical and chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus. See, e.g., Dillon, 919 F.2d 688, 696, 16 USPQ2d. 1897, 1904 (Fed. Cir. 1990). Cf. Baird, 16 F.3d 380, 382-83, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994).
  A person skilled in the art would have considered formulating a composition consisting of MK-7 and one or more MKs, such as MK-7 and MK-6, with a reasonable expectation that a composition consisting of MK-7 and one or more MKs, such as MK-7 and MK-6, would exhibit greater efficacy in the treatment a cardiovascular or bone disease, when compared to the efficacy of a composition consisting of MK-7 alone.
Vermeer, Kawashima and Dalland as evidenced by Schilling, do not combine to explicitly teach an omega-3 fatty acid in the form of a triglyceride or ethyl ester form of DHA.
However, the claimed invention would have been obvious over Vermeer, Kawashima and Dalland as evidenced by Schilling, because at the time of the instant invention, use of a triglyceride or ethyl ester form of DHA for treating a cardiovascular disease was known in the art. 
For example, Adnan teaches a pharmaceutical approach to treating atherosclerosis in an animal, with ethyl ester form of DHA (EE-DHA). Please see abstract, Figures 1-3, Tables 1-5 and discussions therein.
Therefore, at the time of the instant invention, one skilled in the art would have found it obvious to modify Vermeer with Kawashima, Dalland as evidenced by Schilling and Adnan in order to administer a composition consisting of MK-6, MK-7, EE-DHA and pharmaceutically acceptable carrier or excipient, to a human or animal suffering from cardiovascular disease (e.g., atherosclerosis). The person skilled artisan would have had a reasonable expectation that the administration of the combination therapy, would treat the cardiovascular disease in the human or animal. This is because Vermeer, Kawashima, Dalland as evidenced by Schilling and Adnan combined to disclose the same use of MK-6, MK-7 and EE-DHA, for treating a cardiovascular disease (e.g., atherosclerosis, see discussions above).
 The artisan of the ordinary skill would have considered administering MK-6, MK-7 and EE-DHA, with a reasonable expectation the combination therapy would exhibit an enhanced therapeutic efficacy, when compared to a monotherapy comprising for example, MK-6 alone, MK-7 alone or EE-DHA alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
The Examiner would like to draw Applicants’ attention to the following:
"[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). Emphasis added. 
 In the instant case, each of MK-6, MK-7 and EE-DHA, has been recognized for its utility in the treatment of a cardiovascular diseases (see discussions above). Therefore, the combination of MK-6, MK-7 and EE-DHA, in a method for the treatment of a cardiovascular disease, would have been obvious.
Furthermore, it has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
Therefore, claim 4 is obvious over Vermeer, Kawashima, Dalland as evidenced by Schilling and Adnan.
Regarding claims 8-9, the cited references combined to disclose a cardiovascular disease (e.g., atherosclerosis). Please see discussions above.
Regarding claim 31, Dalland discloses men and women, aged 55-60 (see ¶ 0071).
Regarding claim 33, the claimed dosage range of between 400 and 1000 mg for the triglyceride form of DHA or ethyl ester form of DHA, is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art. For example, Adnan (see abstract), teaches administering 1 wt% EE-DHA (1g EE-DHA/100g composition, i.e., 1000 mg/100 g composition).
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Factors that would have been taken into consideration when determining the optimum amount or dosage range of EE-DHA would have included, but not have been limited to, the age, weight, sex, medical condition of the human or animal, type and severity of the cardiovascular disease. Thus, the specific amount or dosage range of EE-DHA that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.  
It is noted that no criticality has been demonstrated in the specification with regard to the administration of the claimed dosing range of between 400 and 1000 mg of EE-DHA or triglyceride form of DHA, to any human or animal of any age, sex or bodyweight.
Regarding claim 35, Vermeer discloses that the composition can be formulated in the form of tablets, capsules and other forms (see discussions above).
Regarding claims 36-37, the claimed: i) MK-6 and MK-7 dosage range of from 1 to 500 µg (claim 36); and ii) MK-7 dosage in an amount of at least 95%, is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art. 
For example, Vermeer discloses that dosage is not restricted, but varies depending on, for example, the age of the subject and severity of the disease. Vermeer discloses dosage of from 10 to 1000 µg and as high as from 1 to 200 mg per day. Vermeer discloses that in terms of body weight, daily dosage may vary between 0.5 to 50 µg /kg body weight/day, preferably 0.75 to 25 µg /kg body weight/day, more preferred 1 to 15 µg /kg body weight/day. Please see discussions above.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Factors that would have been taken into consideration when determining the optimum amount or dosage range of MK-7 or MK-6, would have included, but not have been limited to, the age, weight, sex, medical condition of the human or animal, type and severity of the cardiovascular disease. Thus, the specific amount or dosage range of MK-7 or MK-6 that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.  
It is noted that no criticality has been demonstrated in the specification with regard to the administration of the claimed dosing range of MK-7 or MK-6, to any human or animal of any age, sex or bodyweight.
Regarding claim 39, Adnan teaches EE-DHA (see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was made. 

Claims 4, 8-9, 12, 31 and 35-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vermeer (WO2004019923, published March 11, 2004, cited in the previous Office action) in view of: 1) Kawashima (Jpn. J. Pharmacol., 1997, 75, 135-143); 2) Dalland (U.S. Pub. No. 20050123603, published 06/09/2005, cited in the previous Office action) as evidenced by Schilling (J. Bone & Mineral Research, 2005, 20, 270-282); and 3) Calder et al (hereinafter, “Calder”, GB2388026A, published 11/05/2003).
Similar to method claim 4, Vermeer, discloses synthetic vitamin K2 class compound (MK-n, see Figure 1 below) selected from the group consisting of MK-4, MK-5, MK-6, MK-7, MK-8, MK-9, MK-10, MK-11, MK-12 and MK-13 (the abbreviation MK4-13 representing respectively, menaquinone-4, menaquinone-5, …., and menaquinone-13). Please see page 5.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Vermeer discloses the composition comprising a vitamin K2 class compound as useful in treating cardiovascular and bone diseases. Please see title of the invention, abstract, page 1, lines 5-7, page 2, lines 4-35, page 3, lines 4-9, 10-34, page 4, page 5, lines 1-21, page 6, lines 1-6, pages 7-8 and reference claim 13.  
Vermeer also discloses, wherein: i) it may be of benefit to combine a vitamin K2 class compound, with one or more additional components such as omega-3 fatty acid and tocopherols (see page 3, lines 25-32); and ii) the composition can be formulated with pharmaceutically acceptable carriers and can be in the form of tablets, capsules and other forms (see page 6, lines 22-32 and page 7, lines 9-22).
Vermeer discloses that dosage is not restricted, but varies depending on, for example, the age of the subject and severity of the disease. Vermeer discloses dosage of from 10 to 1000 µg and as high as from 1 to 200 mg per day. Vermeer discloses that in terms of body weight, daily dosage may vary between 0.5 to 50 µg /kg body weight/day, preferably 0.75 to 25 µg /kg body weight/day, more preferred 1 to 15 µg /kg body weight/day. See page 5, lines 22-30 and page 6, lines 1-6. 
Although Vermeer is not explicit in teaching a working example of treating a cardiovascular disease with a vitamin K2 class compound, structurally analogous vitamin K2 class compounds have known for their use in treating a cardiovascular disease. For example:
1) Kawashima teaches a pharmaceutical approach to treating atherosclerosis (a cardiovascular disease, see instant claim 9), in an animal, with menatetrenone (a vitamin K2 class compound). Administration of menatetrenone was found to suppress the progressions of atherosclerosis. Please see abstract. Menatetrenone is also known by its chemical name 2-methyl-3-all-trans-tetraprenyl-1,4-naphthoquinone, i.e., MK-4, see Kawashima at page 136, in the “Materials” section and structure in Figure 2 below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

2) Dalland teaches a pharmaceutical approach to reducing serum undercarboxylated osteocalcin in a human or animal with MK-7. MK-7 compositions can be formulated with pharmaceutically acceptable carriers or excipients. Please see abstract, ¶s 0015, 0024, 0028, 0032, 0043, 0047, 0059, Figure 7 and reference claim 33. 
Undercarboxylated osteocalcin is a marker for atherosclerosis, as evidenced by Schilling, who discloses elevated levels of undercarboxylated osteocalcin in the serum of atherosclerotic animal (see abstract and reference# 37).
Structure of MK-7 is illustrated in Figure 3 below. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Dalland discloses that: i) MK-7 is the active ingredient of natto (see ¶ 0003); and ii) scientific studies have been ongoing for more than 100 years and have documented the effect of Natto on cardiovascular disease (see ¶ 0004). 
Similar to Vermeer (see discussions above), Dalland discloses that in an embodiment, the dose of MK-7 can be from about 1 µg to about 1000 µg, preferably, from about 1 µg to about 500 µg, more preferably, from about 10 µg to about 200 µg and most preferably, from about 10 µg to about 100 µg, (see ¶ 0048). The inventive MK-7 composition can be employed in combination with a number of other compounds such as omega-3 fatty acid, vitamins and antioxidants (see ¶s 0050-0054).
MK-4, MK-6 and MK-7 are structurally similar compounds (see Figure 4 below).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Accordingly, it would have been obvious to a person skilled in the art that a structurally analogous vitamin K2 class compound such as MK-6, would exhibit utility in the treatment of a cardiovascular disease (e.g., atherosclerosis). The obviousness here is based on the fact that:
A) Vermeer discloses the composition comprising a synthetic vitamin K2 class compound selected from the group consisting of MK-4, MK-5, MK-6, MK-7, MK-8, MK-9, MK-10, MK-11, MK-12 and MK-13, as useful in treating cardiovascular and bone diseases (see discussions above); 
B) Kawashima teaches treating a cardiovascular disease with a structurally similar MK-4 (see discussions above); and
C) Dalland as evidenced by Schilling, teaches a method for reducing serum biomarker for a cardiovascular disease with a structurally similar MK-7 and also discloses that the effect of a composition comprising MK-7 as active ingredient on cardiovascular disease have been documented (see discussions above).
The close structural similarity between the claimed vitamin K2 class compounds and of the prior art argues in favor of the claimed compound MK-6 having the same function as the vitamin K2 class compounds of the prior art.  According to MPEP 2144.08(C), the closer the physical and chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus. See, e.g., Dillon, 919 F.2d 688, 696, 16 USPQ2d. 1897, 1904 (Fed. Cir. 1990). Cf. Baird, 16 F.3d 380, 382-83, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994).
  A person skilled in the art would have considered formulating a composition consisting of MK-7 and one or more MKs, such as MK-7 and MK-6, with a reasonable expectation that a composition consisting of MK-7 and one or more MKs, such as MK-7 and MK-6, would exhibit greater efficacy in the treatment a cardiovascular or bone disease, when compared to the efficacy of a composition consisting of MK-7 alone.
Vermeer, Kawashima and Dalland as evidenced by Schilling, do not combine to explicitly teach an omega-3 fatty acid in the form of a triglyceride or ethyl ester form of DHA.
However, the claimed invention would have been obvious over Vermeer, Kawashima and Dalland as evidenced by Schilling, because at the time of the instant invention, use of a triglyceride or ethyl ester form of DHA for treating a cardiovascular disease was known in the art. 
For example, Calder teaches a medicament comprising DHA as the active ingredient. The DHA may be present as the naturally occurring triglyceride form or ethyl ester form. Please see page 23 under the title “Preparation of Medicaments and Mode of Administration”. Fish oil is source of naturally occurring DHA and dietary fish oil has been demonstrated to decrease atherosclerosis in animal models (see pages 1 and 23-24). The composition can be administered to patients having symptoms of atherosclerosis. Please see abstract and discussions therein.
Therefore, at the time of the instant invention, one skilled in the art would have found it obvious to modify Vermeer with Kawashima, Dalland as evidenced by Schilling and Calder in order to administer a composition consisting of MK-6, MK-7, a triglyceride or ethyl ester form of DHA and pharmaceutically acceptable carrier or excipient, to a human or animal suffering from cardiovascular disease (e.g., atherosclerosis). The person skilled artisan would have had a reasonable expectation that the administration of the combination therapy, would treat the cardiovascular disease in the human or animal. This is because Vermeer, Kawashima, Dalland as evidenced by Schilling and Calder combined to disclose the same use of MK-6, MK-7 and a triglyceride or ethyl ester form of DHA, for treating a cardiovascular disease (e.g., atherosclerosis, see discussions above).
 The artisan of the ordinary skill would have considered administering MK-6, MK-7 and a triglyceride or ethyl ester form of DHA, with a reasonable expectation the combination therapy would exhibit an enhanced therapeutic efficacy, when compared to a monotherapy comprising for example, MK-6 alone, MK-7 alone or a triglyceride or ethyl ester form of DHA alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
The Examiner would like to draw Applicants’ attention to the following:
"[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). Emphasis added. 
 In the instant case, each of MK-6, MK-7 and a triglyceride or ethyl ester form of DHA, has been recognized for its utility in the treatment of a cardiovascular diseases (see discussions above). Therefore, the combination of MK-6, MK-7 and a triglyceride or ethyl ester form of DHA, in a method for the treatment of a cardiovascular disease, would have been obvious.
Furthermore, it has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
Therefore, claim 4 is obvious over Vermeer, Kawashima, Dalland as evidenced by Schilling and Calder.
Regarding claims 8-9, the cited references combined to disclose a cardiovascular disease (e.g., atherosclerosis). Please see discussions above.
Regarding claim 12, Calder teaches fish oil (see discussions above).
Regarding claim 31, Dalland discloses men and women, aged 55-60 (see ¶ 0071).
Regarding claim 35, Vermeer discloses that the composition can be formulated in the form of tablets, capsules and other forms (see discussions above).
Regarding claims 36-37, the claimed: i) MK-6 and MK-7 dosage range of from 1 to 500 µg (claim 36); and ii) MK-7 dosage in an amount of at least 95%, is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art. 
For example, Vermeer discloses that dosage is not restricted, but varies depending on, for example, the age of the subject and severity of the disease. Vermeer discloses dosage of from 10 to 1000 µg and as high as from 1 to 200 mg per day. Vermeer discloses that in terms of body weight, daily dosage may vary between 0.5 to 50 µg /kg body weight/day, preferably 0.75 to 25 µg /kg body weight/day, more preferred 1 to 15 µg /kg body weight/day. Please see discussions above.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Factors that would have been taken into consideration when determining the optimum amount or dosage range of MK-7 or MK-6, would have included, but not have been limited to, the age, weight, sex, medical condition of the human or animal, type and severity of the cardiovascular disease. Thus, the specific amount or dosage range of MK-7 or MK-6 that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.  
It is noted that no criticality has been demonstrated in the specification with regard to the administration of the claimed dosing range of MK-7 or MK-6, to any human or animal of any age, sex or bodyweight.
Regarding claim 38, Calder teaches triglyceride form of DHA (see discussions above).
Regarding claim 39, Calder teaches ethyl ester form of DHA (see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time it was made. 

Claims 4, 8-9, 12, 31, 33 and 35-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vermeer (WO2004019923, published March 11, 2004, cited in the previous Office action) in view of: 1) Kawashima (Jpn. J. Pharmacol., 1997, 75, 135-143); 2) Dalland (U.S. Pub. No. 20050123603, published 06/09/2005, cited in the previous Office action) as evidenced by Schilling (J. Bone & Mineral Research, 2005, 20, 270-282); and 3) Calder (GB2388026A, published 11/05/2003), as apply to claims 4, 8-9, 12, 31 and 35-39 above, and further in view of Prospa (EP0699437A1, published 03/06/1996).
The limitation of claims 4, 8-9, 12, 31 and 35-39 as well as the corresponding teachings of Vermeer, Kawashima, Dalland as evidenced by Schilling and Calder are described above, and are hereby incorporated into the instant rejections.
The inventions of claim 33 is similar to claim 4, however, claim 33 differs slightly from claim 4 in that claim 33 requires, wherein the triglyceride or ethyl ester form of DHA, is in the amount of between 400 and 1000 mg.
Vermeer, Kawashima, Dalland as evidenced by Schilling and Calder do not combine to explicitly teach the limitation of claim 33.
However, the claimed invention would have been obvious over Vermeer, Kawashima, Dalland as evidenced by Schilling and Calder.
This is because the claimed DHA dosage range is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art. 
For example, Prospa discloses pharmaceutical composition comprising from 50 to 1000 mg of omega-3 fatty acid (e.g., DHA), or esters thereof (e.g., ethyl ester), for treating or preventing atherosclerosis. Please see abstract and page 2.  Prospa teaches a capsule comprising 325.6 mg DHA ethyl ester (see Example No. 1 at page 4).
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Factors that would have been taken into consideration when determining the optimum amount or dosage range of the triglyceride or ethyl ester form of DHA, would have included, but not have been limited to, the age, weight, sex, medical condition of the human or animal, type and severity of the cardiovascular disease. Thus, the specific amount or dosage range of the triglyceride or ethyl ester form of DHA, that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.  
It is noted that no criticality has been demonstrated in the specification with regard to the administration of the claimed dosing range of the triglyceride or ethyl ester form of DHA, to any human or animal of any age, sex or bodyweight.
Therefore, at the time of the instant invention, one skilled in the art would have found it obvious to modify Vermeer, Kawashima, Dalland as evidenced by Schilling and Calder with Prospa in order to arrive at the invention of claim 33. The person skilled artisan would have had a reasonable expectation that the administration of MK-6, MK-7 and 50 to 1000 mg of DHA ethyl ester, to a human or an animal suffering from a cardiovascular disease, would treat the cardiovascular disease in the human or animal. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was made. 

Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629